Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 26, 2016

                                      No. 04-16-00081-CR

                                   Ricardo MARTINEZ, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6697
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due on August 26, 2016. Appellant’s attorney, Patrick
Montgomery did not file the brief or a motion for extension of time. This Court issued a notice
of late brief on September 7, 2016, granting an extension to September 19, 2016. Patrick
Montgomery still has not filed appellant’s brief.

        We ORDER Patrick Montgomery to file appellant’s brief on or before September 30,
2016. If Mr. Montgomery does not file appellant’s brief by this date, we will abate this appeal to
the trial court for an abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings
may also be initiated against Mr. Montgomery. Id. 38.8(b)(4).



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2016.
___________________________________
Keith E. Hottle
Clerk of Court